Case 4:21-cv-00694-ALM-KPJ Document 8-18 Filed 09/07/21 Page 1 of 2 PagelD#: 501

EXHIBIT V

Facebook Pixel Helper [4

Learn More

One pixel found on www.att.com

® Facebook Pixel Troubleshoot Pixel
ixel ID: 12890088102913 View Analytics

PageView

 
Case 4:21-cv-00694-ALM-KPJ Document 8-18 Filed 09/07/21 Page 2 of 2 PagelD #: 502

Automated Certificate of eService
This automated certificate of service was created by the efiling system.
The filer served this document via email generated by the efiling system
on the date and to the persons listed below. The rules governing
certificates of service have not changed. Filers must still provide a
certificate of service that complies with all applicable rules.

Envelope ID: 56532987
Status as of 8/23/2021 9:20 AM CST

Case Contacts

 

 

 

Name BarNumber | Email TimestampSubmitted | Status
Michael Moates michaelsmoates@gmail.com | 8/21/2021 11:09:04 PM | SENT
Michael Moates michaelsmoates@gmail.com | 8/21/2021 11:09:04 PM | SENT

 

 

 

 

 

 

 

CERTEIED A TRUE AND CORRECT COPY
RECORD ON FILE IN MY OFFICE

  

 

 
